   8:21-cv-00166-JFB-MDN Doc # 17 Filed: 06/11/21 Page 1 of 4 - Page ID # 27




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

  CATHERINE WHITE,                                   )            Case No. 8:21-cv-166
                                                     )
                        Plaintiff,                   )
                                                     )
  vs.                                                )
                                                     )
  AMERICAN FAMILY MUTUAL                             )
                                                         STIPULATED PROTECTIVE ORDER
  INSURANCE COMPANY SI,                              )
                                                     )
                                                     )
                Defendant.
                                                     )
                                                     )
                                                     )

        This matter comes before the Court on the parties’ Joint Stipulation for Entry of a
Protective Order. The Court finds as follows.
        1.    This order shall apply to materials and information which the parties have
              designated or may in the future designate as confidential including but not limited
              to proprietary, commercially sensitive, and/or financial information produced in
              connection with discovery in this case.
        2.    Designated information shall be entitled to protection unless and until further order
              of this Court. The parties shall designate as confidential only materials and
              information that they, in good faith, believe deserve protection. All personal or
              corporate financial records are designated confidential without further action by the
              producing party. The producing party invoking the protection of this Court has the
              burden of clearly and unambiguously designating the specific information as
              “confidential” to the opposing party.
        3.    Materials and information designated as confidential but challenged by the
              opponent shall retain protected status until further order of this Court. If the ruling
              of the Court on confidentiality is appealed, the materials or information shall remain
              protected until the appeal is final.
        4.    Counsel has a duty to limit the designation to only that information arguably
              eligible to protection. Misuse of this protective order may lead to sanctions and
              counsel are expected to comply with all ethical obligations in the use of this order.

                                                 1
8:21-cv-00166-JFB-MDN Doc # 17 Filed: 06/11/21 Page 2 of 4 - Page ID # 28




   5.    Any testimony which references or discusses confidential information identified
         and protected by this order shall be deemed confidential and subject to the
         protection of this order. Any confidential documents identified prior to, during or
         following a deposition which become the subject of deposition testimony or
         deposition exhibits shall also fall within the protection of this order.
   6.    Except with the consent of the opposing party or further order of this Court,
         materials or information designated as confidential may be disclosed only to the
         following:
         a.     The parties, any insurance carriers with potential duties or obligations with
                respect to the litigation, and/or witnesses who in the judgment of counsel
                need to see the information.
         b.     Counsel of record, and other persons regularly employed or associated with
                the law firms of counsel of record.
         c.     Expert witnesses, consultants and persons retained in connection with this
                litigation, to the extent such disclosure is reasonably necessary in
                connection with this litigation.
         d.     The Court and court personnel, provided that all pleadings or other court
                filings that incorporate or disclose protected information shall be labeled
                “confidential-subject to court order” and filed under seal and shall remain
                under seal until otherwise ordered.
   7.    Before disclosing protected materials or information to any person not a party and
         not employed by the Court, counsel shall obtain from such person a written
         acknowledgement that the person has reviewed this protective order and will agree
         to be bound by its terms. All such acknowledgements shall be retained by counsel.
   8.    The provisions of this order shall apply to all copies and reproductions of protected
         materials the same as if they were originals.
   9.    If, during a hearing or the trial of this case, confidential documents covered by this
         order are admitted into evidence, said documents shall retain their confidential
         status. The party seeking to maintain the confidential status of the documents shall
         bring these exhibits to the attention of court personnel who will then seal the
         exhibits based on this order and further order of the Court will not be required.

                                           2
8:21-cv-00166-JFB-MDN Doc # 17 Filed: 06/11/21 Page 3 of 4 - Page ID # 29




   10.   Unless otherwise agreed in writing or ordered by this Court, at the conclusion of
         this litigation counsel shall return to opposing counsel all protected materials and
         all materials containing information acquired or extracted from the protected
         material except counsel’s work product, such as notes or summaries prepared in the
         course of litigation. Any information in counsel’s work papers or notes shall
         remain confidential. Counsel are not required to return transcripts of depositions
         taken in this case or any exhibits thereto. Alternatively, upon agreement of counsel
         protected materials may be securely destroyed.
   11.   In the event any party seeks to challenge the application of this order to any
         information or materials, that party shall first notify in writing the opposing party
         and all parties claiming confidentiality under this order in an attempt to resolve the
         discovery dispute without court intervention.        The writing shall identify the
         challenged materials and describe why the challenging party believes the materials
         do not deserve protection. The written communication shall provide the opposing
         party with a reasonable amount of time to respond to the challenge before the
         challenging party files a motion with this Court. Nothing herein shall prevent any
         party, on notice to all other parties, from applying to the Court for a modification
         of this order.
   12.   Each person to whom protected material is disclosed is subject to the provisions of
         this order and submits himself, herself, or itself to the jurisdiction of the Court for
         the enforcement of this order.
   13.   The terms of this order shall survive any settlement, dismissal, or other disposition
         of this litigation and this Court shall continue to retain jurisdiction to enforce the
         terms of this order to the extent authorized by law.

   IT IS SO ORDERED.

   DATED this 10th day of June, 2021.


                                          Honorable Michael D. Nelson
                                          Magistrate Judge




                                            3
  8:21-cv-00166-JFB-MDN Doc # 17 Filed: 06/11/21 Page 4 of 4 - Page ID # 30




Justin D. Eichmann (#22405)           Joel D. Nelson (#21310)
HOUGHTON BRADFORD WHITTED PC, LLO     KEATING, O’GARA, NEDVED & PETER, PC, LLO
6457 Frances Street, Suite 100        P.O. Box 82248
Omaha, NE 68106                       Lincoln, NE 68501
Telephone: (402) 344-4000             Telephone: (402) 475-8230
Facsimile: (402) 933-1099             Facsimile: (402) 475-8328
jeichman@houghtonbradford.com         jdn@keatinglaw.com




                                     4
